DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/25/2021, has been entered. Claim 1 is amended, no claims are cancelled, and no claims are newly added. Accordingly, claims 1-8 remain pending and considered in this Office Action.
Applicant’s amendment is supported at least at Paragraph 0020 in the as-filed specification and obviates the previous rejection(s) over the teachings of Nozaki because Nozaki teaches away from Si contents exceeding 2.5% at Paragraph 0098.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink (Reg. No. 58,258) on 02/09/2022.



	Claim 1, line 25: “…arbitrary combination of the above: 20% to 95%, wherein at least 5% is retained austenite, and…”
	Cancel claims 2 and 6-8.
	-END OF AMENDMENT-
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring “at least 5% is retained austenite”. The closest prior art is Hara (U.S. 8,715,430) which teaches an overlapping composition and ferrite fraction but is silent to the inclusion of retained austenite in any amount as well as the standard deviation of a line fraction of 0.050 or less as claimed. It would not be obvious to modify the steel of Hara to achieve such features.
In the interest of the clarity of the record, Nakagaito et al. U.S. 2011/0139315 teaches at Paragraph 0032 that Si promotes the formation of retained austenite but the maximum amount of Si is 2.5%. The state of the art is consistent with the teachings of Nakagaito as well as Nozaki which show that Si should not exceed approximately 2.5% due to detrimental effects such as reduced ductility, surface quality, and weldability. Additionally, former pertinent prior art references (listed in Final Action mailed 04/14/2021) to Fujita, Daito, and Yokoi, significantly limit the Si content such that it is well below 2.5%. As such, the person of ordinary skill before the effective filing date of the claimed invention would not find it obvious to increase the Si content and ensure that the steel sheet includes at least 5% retained austenite.
Claims 3-5 depend from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738